            Case 2:20-cr-00146-JCC Document 31 Filed 10/02/20 Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE

UNITED STATES OF AMERICA,                       )
                                                )
                  Plaintiff,                    ) Case No. 20-cr-146-JCC
                                                )
        vs.                                     ) DECLARATION OF LOST PASSPORT
                                                )
                                                )
LIONEL GONZALEZ-TORRES,                         )
          Defendant.                            )
                                                )
                                                )


        I, Lionel Gonzalez-Torres, defendant in the above-referenced matter, declare as follows:

    1. I no longer have a valid passport, and I have lost my expired passport.

    2. To the best of my recollection, my passport expired in 2018.

    3. I no longer have possession of my expired passport. To the best of my recollection, my

        expired passport was lost or accidentally discarded in 2016.

        I DECLARE under the penalty of perjury of the laws of the United States of America that

the foregoing is true and correct.



 Declaration re: lost passport - 1                               SCOTT J. ENGELHARD
                                                               1700 Seventh Avenue, #2100
                                                                Seattle, Washington 981201
                                                                       206-683-2020
            Case 2:20-cr-00146-JCC Document 31 Filed 10/02/20 Page 2 of 2




        RESPECTFULLY SUBMITTED in Seattle, Washington this 1st day of

October, 2020,



                                        Lionel Gonzalez~Torres

                                                    Lionel Gonzalez-Torres
                                                    Defendant




                           CERTIFICATION OF SERVICE

        I hereby certify that on the date provided below, I filed the foregoing with the Clerk of the Court and the

Plaintiff using the CM/ECF system.

        Respectfully submitted this 2nd day of October, 2020,


                                                    s/ ​Scott J. Engelhard_____________________
                                                    SCOTT J. ENGELHARD, WSBA #13963
                                                    Attorney for Defendant




 Declaration re: lost passport - 2                                          SCOTT J. ENGELHARD
                                                                          1700 Seventh Avenue, #2100
                                                                           Seattle, Washington 981201
                                                                                  206-683-2020
